Citation Nr: 1413029	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for right ear Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from March 1985 to March 2007.

This matter comes before the Board from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which in part continued a 10 percent rating for right Eustachian tube dysfunction.  The Veteran has expressed his intent to limit his appeal to this issue in his May 2011 VA form I-9, substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated in the May 2011 VA Form I-9 that he was to be referred to an ENT specialist on June 17, 2011.  Such record has not been obtained, and it is not clear if this is a VA or private medical provider.  

Given the need for additional development and due to the passage of more than 3 years since the last VA examination in February 2011, the Board also finds that a VA examination should be scheduled to ascertain the current level of disability from his Eustachian tube dysfunction of the right ear.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the medical provider described by him in his May 2011 VA Form I-9 regarding referral to an ENT specialist on June 17, 2011, and provided the Veteran responds with adequate information to identify this medical provider, take steps to obtain this evidence as well as any other pertinent records from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  

2.  After completion of the foregoing, schedule the Veteran for an ear disorders examination to determine the scope and severity of his right Eustachian tube dysfunction, or the residuals thereof.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in the electronic record) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

In addition to objective test results, the examiner should clearly describe the nature and degree of any impairment caused by the Veteran's Eustachian tube dysfunction.  The examiner should indicate whether the Veteran's competent and credible complaints of chronic ear discomfort, fullness and inability to clear the ear, right ear pain, dizziness and vertigo are manifestations of his service-connected right Eustachian tube dysfunction.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, the originating agency should readjudicate the Veteran's claim, considering all evidence, including any additional outpatient treatment records received.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to cooperate by reporting for examinations may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


